Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This in response to papers filed on April 2, 2021.  Claim 19 has been amended.  Claims 1-18 have been cancelled.  Claims 21 and 27 have been withdrawn.  Accordingly, claims 19-20, and 22-26 are under consideration on the merit.

Withdrawn Claim Rejections - under AIA  35 U.S.C. 112(b) 
The rejection of claims 1-15, 19-20, and 22-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of amendments dated 04/02/21. 

Withdrawn Claim Rejections - under AIA  35 U.S.C. 103 
The rejection of claims 1-15, 19-20, and 22-26 under 3 35 U.S.C. 35 U.S.C. 103 as obvious over Mates et al (“Mates”, US 20140050783 A1, published February 20, 2014) in view of Babcock et al (“Babcock”, US 20040013734 A1; Published January 22, 2004) is hereby withdrawn in view of amendments dated 04/02/21. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Luther on 04/08/21.
In the claim:
Claim 19 is amended by adding – in need thereof – immediately after the word “host” in line 1.
Claim 21 is canceled.
Claim 27 is rewritten as follows:
A method for treating a patient having an opioid dependency comprising parenterally administering to the patient a therapeutically effective amount of the composition of claim 19 once per month to treat the opioid dependency.

Rejoinder
Claim 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Claims 19-20 and 22-27 are allowed.	

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617